DECISION
It is evident that open bare-faced perjury has been committed in this case by some of the witnesses, but the Court regrets that it is unable to fix with certainty the crime upon any particular individual.
Nevertheless, it is necessary for this Court to determine the ownership of the land “Vaimanu” and the testimony produced by both sides has been considered by the Court; and while irreconcilable contradictions in the evidence have hampered the Court, the final decision has been unanimously arrived at by all the members of the Court.
The case of Fauaa is not a strong one, but the fact is admitted .that for a great many years, the claim of Alaipalelei has been resisted by the name Fauaa, and it has been resisted even by the counsel for defendant, who has but lately experienced a change of heart. Fauaa and his family *274have planted many cultivations on . the land. The court Relieves that Alapa has planted little or nothing on the land;
The evidence produced by the defendant was self contra-, dictory in many important respects. Alaipalelei stated on oath that he cut copra from the trees belonging to the land; that he did not know who planted the trees. Later he claimed that he had made the cultivations, but the latter statement was palpably an afterthought.
Both Fauaa and Alaipalelei claim that the Missionary Kuki was permitted to go on the land many years ago, but each claims that his side gave the authority. In view of the proceedings at the meeting held in Aitulagi, where the two Sateles, Satele Uga and Satele Pi, pleaded with Alapa to give up the land and Alaipalelei finally agreed to allow the Missionary Kuki to remain, the Court is constrained to find that Kuki went on the land by the authority of the name Fauaa.
It therefore follows that after the death of Kuki and the retirement of Kuki’s family from the land, the ownership reverted to the name Fauaa.
Let a decree issue, therefore, vesting title to the land Vaimanu in the name Fauaa.
Costs are assessed at $50.00, of which $30.00 are to be paid by Alapa and $20.00 by Fauaa.